IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

BYTEMARK, INC,,
Plaintiff,

vs. Civil Action No. [:17-cv-01803
XEROX CORP., ACS TRANSPORT
SOLUTIONS, INC., XEROX
TRANSPORT SOLUTIONS, INC.,
CONDUENT INC., and

NEW JERSEY TRANSIT CORP., -

0G 00 COD GO> 660 oGo Gon GOD GD oOo co OOo

Defendants.

Pep PROTECTIVE ORDER

 

WHEREAS Plaintiff BYTEMARK, INC. (‘Plaintiff’) and Defendants Xerox Corp.
(“Xerox”), ACS Transport Solutions, Inc. (“ACS”), Xerox Transport Solutions, Inc. (“Xerox
Transport”), Conduent Inc. (“Conduent”), and New Jersey Transit Corporation (“NJ Transit”)
(collectively “Defendants”) recognize that certain information related to the subject matter of this
action is sensitive and confidential, the Parties stipulate and agree as follows:

1. Applicability of this Protective Order: This Proposed Protective Order for
Confidential Information (the "Protective Order") governs any trial proceedings or hearings held
in this action and will also be applicable to and govern the handling of documents, depositions,
deposition exhibits, interrogatory responses, responses to requests for admissions, responses to
requests for production of documents, and all other discovery obtained pursuant to the Federal
Rules of Civil Procedure or other legal process by or from, or produced on behalf of, a party in
connection with this action (this information hereinafter referred to as "Discovery Material"). As
used herein, "Producing Party" shall refer to the parties in this action that give testimony or
produce documents or other information in this action; "Receiving Party" shall refer to the

parties in this action that receive such information.

 
2. Designation of Information: Any Producing Party may designate Discovery
Material that is in its possession, custody, or control to be produced to a Receiving Party as
"Confidential," “Highly Confidential — Attorneys' Eyes Only," or “Highly Confidential - Source
Code” under the terms of this Protective Order if the Producing Party in good faith reasonably
believes that such Discovery Material contains non-public, confidential information defined as
follows:

a. For purposes of this Protective Order, "Confidential Information" means
any data or information that constitutes, reflects, or discloses non-public, know-how, proprietary
data, matketing information, financial information, and/or commercially sensitive business
information or data which the designating party in good faith believes in fact is confidential or
the unprotected disclosure of which might result in economic or competitive injury, and which is
not publicly known and cannot be ascertained from an inspection of publicly available
documents, materials, or devices. Confidential Information shall also include sensitive personal
information that is not otherwise publicly available, such as home addresses; Social Security
numbers; dates of birth; employment personnel files; medical information; home telephone
records/numbers; employee disciplinary records; wage statements or earnings statements,
employee benefits data; tax records; and other similar personal financial information. A party
may also designate as "Confidential" compilations of publicly available discovery materials,
which would not be known publicly in a compiled form.

b. For purposes of this Protective Order, “Highly Confidential — Attorneys’
Eyes Only Information” means any Confidential Information as defined in Section 2(a) above
that is also extremely sensitive, highly confidential, non-public information, the disclosure of

which would create a substantial risk of serious harm that could not be avoided by less restrictive

 

 
means. Such Highly Confidential — Attorneys’ Eyes Only Information may include trade secrets;
user data and associated security features; pricing information; forecasts, budgets, sales
initiatives, and profit generation information; business dealing(s)with customers/prospective
customers; proprietary marketing plans and analyses; information related to business competition
of the Producing Party; and other related and/or similar information.

c. For the purposes of this Protective Order, “Highly Confidential - Source
Code” Information means any Confidential Information as defined in Section 2(a) above that
also consists of or represents computer code and associated comments and revision histories,
formulas, or specifications that define or otherwise describe in detail the algorithms or structure
of software/source code, the disclosure of which would create a substantial risk or serious harm
that could not be avoided by less restrictive means.

3. Persons Authorized te Receive Confidential Information. The following
persons may have access to materials designated as “Confidential:”

a. Officers, directors, and employees of a party deemed necessary by counsel
to aid in the prosecution, defense, or settlement of this action who have signed the form attached
hereto as Exhibit A;

b. Counsel for a party (including in-house attorneys, outside attorneys, and
legal assistants, clerical personnel, and paralegals employed by such counsel);

c. Individuals at or affiliated with any insurer with responsibility for
managing this litigation in connection with the insurer's potential liability to satisfy all or part of
a possible judgment in this action, including, but not limited to, claims personnel, underwriters,
auditors, reviewers, regulatory personnel, and outside reinsurers, who have signed the form

attached hereto as Exhibit A;

 
d. this Court, including any appellate court, its support personnel, and court
reporters;

ge. stenographers engaged to transcribe depositions the Parties conduct in this
action;

f. Consulting or testifying experts retained by counsel for a party (the
“Retaining Party”) in connection with this proceeding and who have signed the form attached —
hereto as Exhibit A ;

g. A testifying witness at any deposition or other proceeding this action who
is the author, sender, recipient, or otherwise has independent personal knowledge of the
Confidential Information; and

h. Any other person as to whom the parties in writing agree or that the Court
in these proceedings designates.

4, Persons Authorized to Receive Highly Confidential — Attorney’s Eyes Only
and/or Highly Confidential — Source Code Information. The following persons may have
access to materials designated as “Highly Confidential — Attorneys’ Eyes Only” and/or “Highly
Confidential — Source Code:”

(a) Outside counsel retained specifically for this action, including any
paralegal, clerical, or other assistant that such outside counsel employs and assigns to this matter;

(b) consulting or testifying experts of a Retaining Party retained in
connection with this proceeding who have signed the form attached hereto as Exhibit A;

(c) this Court, including any appellate court, its support personnel, and court
reporters; and

(d) stenographers engaged to transcribe depositions the Parties conduct in this

 
action.

5. Any copies, summaries, abstracts, or exact duplications of Confidential, Highly
Confidential — Attorneys’ Eyes Only, or Highly Confidential — Source Code Information shall be
marked "Confidential," "Highly Confidential — Attorneys’ Eyes Only," or “Highly Confidential —
Source Code” and shall be considered Confidential, Highly Confidential — Attorneys’ Eyes Only,
or Highly Confidential — Source Code Information subject to the terms and conditions of this
Protective Order.

6. Prior to disclosing Confidential, Highly Confidential - Attorneys’ Eyes Only, or
Highly Confidential — Source Code Information to a Receiving Party’s expert or consultant, or
employees, the Receiving Party must serve via electronic mail to the Producing Party a signed
copy of the Acknowledgement attached hereto as Exhibit A, the resume or curriculum vitae of
the proposed expert or consultant, the expert or consultant’s business affiliation, and any current
and past expert or consulting relationships. Execution of an Acknowledgment by any person is
an express agreement to be subject to the jurisdiction of this Court in connection with any
proceeding or hearing relating to such Confidential Information or to this Protective Order,
including any proceeding relating to the enforcement of this Protective Order.

7. Upon receipt of the information described in Section 6, the Producing Party shall
have ten (10) calendar days to serve a written objection to the proposed disclosure of its
Confidential Information. The objection must be made for good cause and state, in writing, the
specific reasons for such objection. If counsel for the Producing Party objects within ten (10)
calendar days, there shall be no disclosure to such person except by further order of the Court
pursuant to a motion brought by the Retaining Party within ten (10) days of the service of the

objection. On any motion brought pursuant to this Section, the Producing Party shall bear the

 
burden of showing why disclosure to that person should be precluded. Failure to timely object
operates as a waiver of the Producing Party's right to object to disclosure of Confidential, Highly
Confidential — Attorneys’ Eyes Only, and/or Highly Confidential —- Source Code Information to
such person; likewise, failure to timely file a motion operates as a waiver of the Retaining
Party’s right to challenge the objection.

8. Confidential, Highly Confidential -- Attorneys’ Eyes Only, and Highly
Confidential — Source Code Information shall be used only for the purpose of conducting
discovery, preparing for pre-trial proceedings, and trial of this action and not for any business,
commercial, or competitive purpose or in any other litigation proceeding.

9, Confidential, Highly Confidential - Attorneys’ Eyes Only, and/or Highly
Confidential — Source Code Information, or the substance or content thereof, including any
notes, memoranda or other similar documents relating thereto, shall not be disclosed to anyone
other than a person permitted to have access under the terms of this Protective Order.

10. The inadvertent failure to designate information produced in discovery as
Confidential, Highly Confidential — Attorneys’ Eyes Only, or Highly Confidential — Source Code
shall not be deemed, by itself, to be a waiver of the right to so designate Discovery Materials as
such. Within a reasonable time of learning of any such inadvertent failure, the Producing Party
shall notify all Receiving Parties of such inadvertent failure and take such other steps as
necessary to correct such failure after becoming aware of it. Disclosure of such Discovery
Materials to any other person prior to later designation of the Discovery Materials in accordance
with this Section shall not violate the terms of this Protective Order. However, immediately upon

being notified of an inadvertent failure to designate, all parties shall treat such information as

 
though properly designated and take any actions necessary to prevent any unauthorized
disclosure subject to the provisions of Sections 2(a) - 2(c).

11. Ifa Receiving Party learns of any unauthorized possession, knowledge, use or
disclosure of any Confidential, Highly Confidential — Attorneys’ Eyes Only, and/or Highly
Confidential - Source Code Information, the Receiving Party shall immediately notify in writing
the Producing Party. The Receiving Party shall promptly furnish the Producing Party the full
details of such possession, knowledge, use or disclosure. With respect to such unauthorized
possession, knowledge, use or disclosure the Receiving Party shall assist the Producing Party in
preventing its recurrence.

12. Any person in possession of Confidential, Highly Confidential — Attorneys’ Eyes
Only, and/or Highly Confidential — Source Code Information must exercise reasonable and
appropriate care with regard to the storage, custody and use of Confidential, Highly Confidential
— Attorneys’ Eyes Only, and/or Highly Confidential — Source Code Information in order to
ensure that the confidential nature of the same is maintained.

13. Any party or non-party may designate depositions and other testimony (including
exhibits) as “Confidential,” “Highly Confidential - Attorneys’ Eyes Only,” or “Highly
Confidential — Source Code” by indicating on the record at the time the testimony is given or
within thirty (30) calendar days of receiving the final transcript that the entire testimony or
portions thereof shall be designated as “Confidential,” “Highly Confidential - Attorneys’ Eyes
Only,” or “Highly Confidential — Source Code.” If a designation is made via a statement on the
record during a deposition, counsel must follow up in writing within thirty (30) calendar days of
receiving the final transcript, identifying the specific pages, lines, and/or counter numbers

containing the Confidential, Highly Confidential — Attorneys’ Eyes Only, and/or Highly

 
Confidential — Source Code Information. If no confidentiality designations are made within the
thirty (30) calendar day period, the entire transcript shall be considered non-confidential. During
the thirty (30) calendar day period, the entire transcript and video shall be treated as Highly
Confidential — Attorneys’ Eyes Only Information. Ali originals and copies of deposition
transcripts that contain Confidential, Highly Confidential — Attorneys’ Eyes Only, and/or Highly
Confidential — Source Code Information shall be prominently marked as such the cover thereof
and, if and when filed with the Court, the portions of such transcript so designated shall be filed
under seal. Any DVD or other digital storage medium containing Confidential, Highly
Confidential — Attorneys’ Eyes Only, or Highly Confidential — Source Code deposition
testimony shall be labeled in accordance with the provisions of Sections 2{a) - 2(c).

14. Any source code produced in discovery shall be made available for inspection, in
a format allowing it to be reasonably reviewed and searched, during normal business hours, at an
office of the Producing Party’s counsel or another mutually agreed upon location. The source
code shall be made available for inspection on a secured computer in a secured room without
Internet access or network access to other computers, and the Receiving Party shall not copy,
remove, or otherwise transfer any portion of the source code onto any recordable media or
recordable device. For the avoidance of doubt, this does not prevent the Receiving Party’s
counsel, expert, or consultant from taking notes regarding the content and/or functionality of the
source code for use in case preparation, or the expert/consultant’s review and/or expert report.
The Producing Party may visually monitor the activities of the Receiving Party during source
code review, but only to ensure that there is no unauthorized recording, copying, or transmission
of the source code. The Receiving Party may request paper copies of limited portions of source

code that its expert contends are reasonably necessary for the preparation of court filings,

 

 
pleadings, expert reports, or other papers, or for deposition or trial, but may not print the entire
source code. The Producing Party shall provide all such source code in paper form including
bates numbers and the label “Highly Confidential — Source Code.” The Producing Party may
challenge the amount of source code requested in paper form pursuant to the same dispute
resolution procedure and timeframes set forth in Paragraph 7. The Receiving Party shall maintain
all paper copies of the source code in a secured, locked area. The Receiving Party shall not create
any electronic or additional paper copies of the paper source code unless necessary for court
filings, pleadings, expert reports, or other papers, or for deposition or trial,

15. In accordance with Federal Rule of Evidence 502(d), the parties stipulate and
agree, and the Court hereby orders, that the disclosure (including production) of information that
a party or non-party later claims should not have been disclosed because of a privilege,
including, but not limited to, the attorney-client privilege or work product doctrine (“Privileged
Information”), shall not constitute a waiver of, or estoppel as to, any claim of attorney-client
privilege, attorney work product, or other ground for withholding production as to which the
Producing Party would be entitled in the litigation or any other federal or state proceeding. This
Protective Order is intended to provide the full protection afforded by Federal Rule of Evidence
502(d), providing that a “federal court may order that the privilege or protection is not waived by
disclosure connected with the litigation pending before the court—in which event the disclosure
is also not a waiver in any other federal or state proceeding.” In addition, the fact that a
document or other material was disclosed shall not be used in any manner as evidence in support
of any such alleged waiver. Upon a request from a party that has disclosed any document or
other material which it believes may be subject to the attorney-client privilege or work product

doctrine, or upon discovery by the Receiving Party that such document covered by the attorney-

 
client privilege and/or work product doctrine has been produced, the Receiving Party of said
document or material shall return it and all copies within five (5) days to the Producing Party.
After the return of the document(s) or material(s), the Receiving Party may challenge the
Producing Party’s claim of attorney-client privilege and/or work product doctrine by making a
motion to the Court. In accordance with Federal Rule of Evidence 502(e), the Parties’ foregoing
stipulation and agreement on the effect of disclosure of Privileged Information is binding on the
Parties regardless of whether or not the Court enters this Protective Order.

16. Nothing in this Protective Order shall bar or otherwise restrict any counsel
(including a party's in-house counsel) from rendering advice to his or her client with respect to
this litigation and, in the course thereof, referring to or relying generally upon his or her
examination of materials designated “Confidential,” “Highly Confidential - Attorneys’ Eyes
Only,” and/or “Highly Confidential - Source Code” provided, however, that in rendering such
advice and in otherwise communicating with his or her client, the counsel shall not disclose the
content or the source of any Confidential, Highly Confidential — Attorneys’ Eyes Only, and/or
Highly Confidential -- Source Code Information contrary to the terms of this Protective Order.

17. If a party files a motion or other pleading containing “Highly Confidential —
Attorneys’ Eyes Only” under seal, then within three (3) days of said filing, the filing party will
provide a redacted version of the motion or pleading that the other party may share with “Persons
Authorized to Receive Confidential Information” as set forth in Section 3 above, including in-
house attorneys.

18. The provisions of this Protective Order shall also apply to materials and
deposition testimony produced by non-parties in discovery in this action, and non-parties may

designate their materials and deposition testimony as Confidential, Highly Confidential —

10

 
Attorneys’ Eyes Only, or Highly Confidential — Source Code in accordance with the provisions
of this Protective Order.

19. The Parties each reserve (1) the tight to seek or oppose additional or different
protection for particular information, documents, materials, items or things, including but not
limited to, the right to seek a modification of this Protective Order; and (2) the right to object to
the production, disclosure and/or use of any information, documents, materials, items and/or
things that a party designates or marks as containing Confidential, Highly Confidential —
Attorneys’ Eyes Only, and/or Highly Confidential — Source Code Information on any other
ground(s) it may deem appropriate, including, without limitation, on the ground of attorney-
client privilege, work product, and/or any other privilege or protection provided under applicable
law. This Protective Order shall neither enlarge nor affect the proper scope of discovery in this
action. In addition, this Protective Order shall not limit or circumscribe in any manner any rights
the parties (or their respective counsel) may have under common law or pursuant to any state,
federal, or foreign statute or regulation, and/or ethical rule.

20. Ifa Receiving Party (a) is subpoenaed in another action or proceeding, (b) is
served with a demand in another action or proceeding in which it is a party, or (c) is served with
any legal process by one not a party to this Protective Order, seeking materials which were
produced or designated as Confidential, Highly Confidential — Attorneys’ Eyes Only, and/or
Highly Confidential — Source Code Information pursuant to this Protective Order, the Receiving
Party shall give prompt actual written notice by hand, facsimile, or electronic mail transmission
to all counsel of record for such Producing Party no later than within five (5) business days of
receipt of such subpoena, demand or legal process or such shorter notice as may be required to

provide other parties with the opportunity to object to the immediate production of the requested

il

 
discovery materials to the extent permitted by law. In the event a Producing Party objects to the
production of the Confidential, Highly Confidential — Attorneys’ Eyes Only, and/or Highly
Confidential — Source Code Information in any manner, the Receiving Party shali not disclose or
produce any Confidential, Highly Confidential — Attorneys’ Eyes Only, and/or Highly
Confidential — Source Code Information absent a direct court order to do so. Compliance by the
Receiving Party with any order directing production pursuant to a subpoena of any Confidential,
Highly Confidential — Attorneys’ Eyes Only, and/or Highly Confidential — Source Code
Information shall not constitute a violation of this Protective Order. Nothing in this Protective
Order shall be construed as authorizing a party to disobey a lawful order issued in another action.

21. Within thirty (30) calendar days after the final disposition of this action, all
Confidential, Highly Confidential — Attorneys’ Eyes Only, and/or Highly Confidential — Source
Code Information produced by a Producing Party(including, without limitation, any copies,
extracts or summaries thereof) as part of discovery in this action shall be destroyed by the
Receiving Parties. Each counsel shall, by declaration delivered to all counsel for the Producing
Party, affirm that all such Confidential, Highly Confidential — Attorneys’ Eyes Only, and/or
Highly Confidential — Source Code Information (including, without limitation, any copies,
extracts or summaries thereof) has been destroyed; provided, however, that each counsel shall be
entitled to retain pleadings, motions and memoranda in support thereof, declarations or
affidavits, deposition transcripts and videotapes, or documents reflecting attorney work product
or consultant or expert work product, even if such material contains or refers to Confidential,
Highly Confidential — Attorneys’ Eyes Only, and/or Highly Confidential — Source Code
Information, but only to the extent necessary to preserve a litigation file with respect to this

action.

12

 
22. This Protective Order may be signed in counterparts, and a facsimile or "PDF"
signature shall have the same force and effect as an original ink signature.

23. The obligations of this Protective Order shall survive the termination of the
action, and the Court shall retain jurisdiction to resolve any dispute concerning the use of
information disclosed hereunder.

24. In accordance with paragraph 2 of this Court’s Individual Practices, any party
filing documents under seal must simultaneously file with the Court a letter brief and supporting
declaration justifying - on a particularized basis ~ the continued sealing of such documents. The
parties should be aware that the Court will unseal documents if it is unable to make “specific, on
the record findings . . . demonstrating that closure is essential to preserve higher values and is
narrowly tailored to serve that interest.” Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110,
120 (2d Cir. 2006).

25. The Court also retains discretion whether to afford confidential treatment to any
Discovery Material designated as Confidential and submitted to the Court in connection with any
motion, application, or proceeding that may result in an order and/or decision by the Court. All
persons are hereby placed on notice that the Court is unlikely to seal or otherwise afford
confidential treatment to any Discovery Material introduced in evidence at trial, even if such

material has previously been sealed or designated as Confidential.

RESPECTFULLY SUBMITTED this October 8, 2019.

Plaintiff’s Counsel

/s/ Dariush Keyhani
Dariush Keyhani

13

 
Keyhani LLC

1050 30th Street NW
Washington, DC 20007
Telephone: (202) 748-8950
Fax: (202) 318-8958
dkeyhani@keyhanillc.com

Defendants’ Counsel

By: /s/ David R. Dehoney
David R. Dehoney
ddehoney@mcekoolsmith.com
McKool Smith, P.C.

One Bryant Park, 47th FI.
New York, NY 10036

Tel: (212) 402-9424

Fax: (212) 402-9444

Douglas A. Cawley
dcawley@mckooismith.com
David Sochia
dsochia@mckoolsmith.com
Ashley N. Moore
amoore@mekoolsmith

Marcus L. Rabinowitz
mrabinowitz@mckoolsmith.com
McKool Smith, P.C.

300 Crescent Court, Suite 1500
Dalias, Texas 75201

Tel: (214) 978-4000

Fax: (214) 978-9444

seta So SLMS BB

hold

Se stl tee tev eonruaa

ue mH i. ” iinet coe teen
“orl Gardephe, a5.

Nee. 23% 14

14

 

 
EXHIBIT A

15

 
IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

BYTEMARK, INC.,
Plaintiff,

VS. Civil Action No. 1:17-cv-01803
XEROX CORP., ACS TRANSPORT
SOLUTIONS, INC., XEROX
TRANSPORT SOLUTIONS, INC.,
CONDUENT INC., and

NEW JERSEY TRANSIT CORP.,

COR COR LOn 000 6G> 6G0 6Go tO7 O20 GOD GOD COD toa

Defendants.

ACKNOWLEDGEMENT OF PROTECTIVE ORDER

 

 

 

 

 

I, , declare as follows:

1. My address is

2. My present employer is

3. My present occupation or job title is

4, I have received a copy of the Protective Order filed in the above-entitled action, signed
by the Court on

5. I have carefully read and understand the provisions of the Protective Order.

6. I agree to be bound by all provisions of the Protective Order and acknowledge that

failure to so comply could expose me to sanctions and punishment in the nature of contempt.

7. I will hold in confidence, will not disclose to anyone not qualified under the Protective
Order, and will use only for purposes of this action, any Confidential Information disclosed to
me.

8. I hereby submit to the jurisdiction of this Court for the purpose of enforcement of the
Protective Order in this action.

16

 

 
I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

Dated:

 

 

(Signature)

17

 
